Citation Nr: 1011917	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 
1991.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The medical evidence shows that the Veteran's service-
connected disabilities preclude him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The Veteran asserts that he is entitled to a TDIU because his 
service-connected disabilities prevent him from working.  A 
TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2009).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of 
Appeals for Veterans Claims indicated that the Board cannot 
deny the veteran's claim for total rating based on individual 
unemployability without producing evidence, as distinguished 
by mere conjecture, that the veteran can perform work.

Based on a thorough review of the record, the Board finds 
that the competent medical evidence supports the Veteran's 
claim for a TDIU.  

Turning to the Veteran's service-connected disabilities, the 
Board observes that an August 2009 rating decision severed 
service connection for left leg radiculopathy associated with 
lumbosacral strain, effective November 1, 2009, that had been 
evaluated as 20 percent disabling.

The Veteran remains service-connected for mood disorder 
(depression) associated with lumbosacral strain, evaluated as 
70 disabling; lumbosacral strain, evaluated as 40 percent 
disabling; residuals of left ankle fracture, evaluated as 10 
percent disabling; bronchitis, evaluated as 10 percent 
disabling; residuals of fracture of right fifth metatarsal, 
evaluated as 10 percent disabling; left knee retropatellar 
pain syndrome, evaluated as 10 percent disabling; right knee 
retropatellar pain syndrome, evaluated as 10 percent 
disabling; and scar, right thumb, evaluated as 
noncompensable.  The combined evaluation is 90 percent, from 
November 1, 2009.  Thus, the Veteran satisfies the schedular 
criteria set forth at 38 C.F.R. § 4.16(a).

The evidence demonstrates that the Veteran's service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation, even though they do not 
warrant a 100 percent schedular evaluation.  

In this regard, the Board is aware that February 2008 
correspondence from the Office of Personnel Management (OPM) 
informed the Veteran that his application for disability 
retirement under FERS had been approved.  Additional 
correspondence from OPM dated the same date informed him that 
OPM's records showed that he claimed to be disabled due to 
back disc herniation, disc degeneration, nerve root 
impingement affecting the left leg, asthma, both knees and 
feet, and PTSD.  However, in reviewing his medical records 
OPM had found that he was disabled for his position as a 
Tractor Trailer Operator due to central disc herniation only.  
The Board notes that the Veteran is not service-connected for 
central disc herniation, and therefore this correspondence 
fails to support his claim. 

The Board is also aware that an August 2009 Mental Medical 
Source Statement, completed by a private psychiatrist, 
summarizes that the Veteran's psychologically-based symptoms 
would cause him to miss days of work three times a month or 
more, and cause lateness or the need to leave work early 
three times a month or more.  The diagnosis was depressive 
disorder and PTSD.  Current Global Assessment functioning 
(GAF) score was 49, with 47-49 for the past year.  The Board 
notes that such a GAF score denotes serious symptoms or any 
serious impairment in social, occupational or school 
functioning.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994); 
38 C.F.R. § 4.125 (2009).  

The Board notes that this report also fails to support the 
Veteran's claim because it does not show that his service-
connected mood disorder (depression) renders him unable to 
secure or follow a substantially gainful occupation, 
independently of his non-service-connected PTSD.

Nevertheless, the Board finds that the foregoing medical 
evidence is outweighed by other medical evidence in the 
record that supports the Veteran's claim for a TDIU.

Such evidence includes the report of a January 2008 VA 
general medical examination.  The report provides that the 
examiner reviewed the Veteran's claims file.  It notes that 
the Veteran had a twelfth grade education, and had been 
employed with the US Postal Service as a truck driver until 
June 2007 when he had to quit driving due to worsening back 
problems.  The report sets forth the Veteran's current 
medications and his subjective complaints with respect to his 
service-connected disabilities.  The report also sets forth 
the results of physical examination and laboratory results in 
detail.  

The pertinent diagnosis was (1) lumbosacral spine, severe due 
to herniated disc at L4-5 with radicular symptoms; the 
Veteran's lumbosacral strain (italics added) was the main 
functional limitation of his ability to perform physical or 
sedentary employment in that he was not able to stand, sit or 
walk for very long without severe pain; (2) left leg 
radiculopathy, severe; the Veteran's current pain symptoms 
and weakness in the left leg limited his ability to stand, 
sit or walk for very long and thus would impact his ability 
to perform sedentary or physical employment; (3) residuals of 
left ankle fracture, mild, that would be expected to impact 
physical employment in that he would not be able to do a lot 
of walking or climbing stairs, but would not be expected to 
impact sedentary employment; (4) severe chronic 
bronchitis/COPD, that would impact his ability to perform 
physical activity due to limited endurance for physical 
activity, but would not have any impact on sedentary 
activity; (5) residuals of fracture of right fifth 
metatarsal, mild to moderate, that would be expected to 
impact his ability to perform physical employment, but not 
sedentary employment, because he would not be able to stand 
or walk very far or climb stairs; (6) left knee retropatellar 
pain syndrome, mild to moderate, that would be expected to 
impact his ability to perform physical employment due to 
limitations on standing, walking, and climbing stairs because 
of the pain that these motions cause, but would have no 
impact on sedentary employment; (7) right knee retropatellar 
pain syndrome, mild to moderate, that would be expected to 
interfere with his ability to perform physical employment 
because he could not stand or walk very long or climb stairs, 
and would have no impact on sedentary employment; and (8) 
scar on right thumb, that would not be expected to impact his 
ability to perform physical or sedentary employment.  

The report of a November 2008 VA psychiatric examination 
notes that the examiner reviewed the Veteran's claims file.  
The report sets forth the Veteran's subjective complaints, 
and the results of psychological testing and mental status 
examination.  The pertinent Axis I diagnosis was mood 
disorder (depression) secondary to pain of medical condition 
of service-connected lumbosacral or cervical strain.  The 
examiner stated that it was at least as likely as not that 
the Veteran's social and industrial adaptability were 
moderately impaired by his mood disorder, secondary to 
medical condition or service-connected lumbosacral or 
cervical strain because of the pain associated with the 
lumbosacral or cervical strain.  

A February 2009 VA Counseling Record - Narrative Report 
relates that the Veteran had attended an initial 
counseling/evaluation/orientation earlier that month.  The 
report notes that the Veteran had an impairment to 
employability resulting from his service-connected 
disabilities.  His service-connected disabilities contributed 
in substantive part to the impairment of employability.  He 
had not overcome the effects of the impairment of his 
employability.  Thus, he was considered to have an employment 
handicap.  

The report further notes that the Veteran was entitled to 
Chapter 31 Vocational Rehabilitation (VOCREHAB) services.  
His employment handicap was noted to be serious.  Based on 
available medical records, personal interview with the 
Veteran, and the Veteran's Rehabilitation Needs Inventory, 
the Veteran was not considered to be reasonably feasible to 
achieve a suitable vocational goal.  There was compelling 
evidence that established infeasibility beyond a reasonable 
doubt for the Veteran to achieve a vocation goal at this 
time.  He had numerous functional and psychological 
limitations due to his service-connected disabilities.  His 
lack of education and transferable skills would make it 
extremely difficult for the Veteran to train for, obtain and 
maintain a new career.  In addition, the Veteran took 
numerous medications to cope with his service-connected 
disabilities, including narcotics, and he had up to 10 
appointments a month at the VA medical Center for physical 
therapy, counseling, and pain and medication management.  The 
VOCREHAB Counselor recommended that the Veteran apply for 
Individual Unemployability.  

An August 2009 notation on an unidentified administrative 
form by the Veteran's VA physician provides that the Veteran 
was totally and permanently disabled and would never return 
to gainful employment.  The physician stated that the Veteran 
had chronic pain syndrome secondary to multiple medical 
issues requiring moderate doses of narcotic medication to 
control his pain, and required the use of a cane, wheeled 
walker or wheelchair to assist in ambulation.  In an attached 
statement, the Veteran's VA physician stated that the 
information he had provided was obtained from reviewing the 
Veteran's charts, including examinations he performed after 
taking over the Veteran's care in November 2008.  

Overall, the medical evidence shows that the Veteran's 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation consistent with his 
education and occupational experience, even though they do 
not result in a combined 100 percent schedular evaluation.  
The Board finds that this is true even when the effects of 
the Veteran's left leg radiculopathy, no longer service-
connected, are not considered.  The Veteran's service-
connected disabilities clearly preclude physical employment.  
He has limited education or training, and no experience in 
any sedentary field of employment; thus, he would be unable 
to secure sedentary employment.  38 C.F.R. §§ 3.341, 4.16, 
4.19.  

Thus, based on the foregoing medical evidence, the Board 
finds that the Veteran is entitled to a TDIU.  

ORDER

A TDIU is granted, subject to the rules and regulations 
governing the award of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


